[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________            FILED
                                                 U.S. COURT OF APPEALS
                              No. 10-13441         ELEVENTH CIRCUIT
                          Non-Argument Calendar         FEB 7, 2011
                        ________________________        JOHN LEY
                                                          CLERK
                   D.C. Docket No. 1:08-cr-20436-DLG-9

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

MIGUEL ANGEL PANIAGUA-MUNOZ,
a.k.a. El Viejito,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (February 7, 2011)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Faith Mesnekoff, appointed counsel for Miguel Paniagua-Munoz, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguably meritorious issues, counsel’s motion to withdraw is

GRANTED, and Paniagua-Munoz’s conviction and sentence are AFFIRMED.




                                          2